PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

E. DALE ZEPP,
Plaintiff-Appellant,

v.

EILEEN M. REHRMANN, Individually
and in her official capacity of
County Executive for Harford
County; ERNEST CROFOOT,
                                                                   No. 95-1379
individually and in his capacity as
County Attorney for Harford
County; HARFORD COUNTY,
MARYLAND, a body politic and
political subdivision of the State of
Maryland,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
William M. Nickerson, District Judge.
(CA-94-1558-WN)

Argued: November 2, 1995

Decided: March 26, 1996

Before NIEMEYER and HAMILTON, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by published opinion. Judge Niemeyer wrote the opinion,
in which Judge Hamilton and Senior Judge Phillips joined.

_________________________________________________________________
COUNSEL

ARGUED: Michael Dwayne Smigiel, Sr., Elkton, Maryland, for
Appellant. Jefferson Lee Blomquist, HARFORD COUNTY
DEPARTMENT OF LAW, Bel Air, Maryland, for Appellees.

_________________________________________________________________

OPINION

NIEMEYER, Circuit Judge:

When an inmate at the Harford County (Maryland) Detention Cen-
ter was found dead in his cell from strangulation, his family accused
Harford County deputy sheriffs of sodomizing and murdering him.
Faced with the threat of a lawsuit by the inmate's family against Har-
ford County, its sheriff, and their employees, the County demanded
the resignation of Major E. Dale Zepp, the deputy sheriff in charge
of the Detention Center, and threatened not to represent him in any
civil suit relating to the inmate's death unless Zepp resigned or
retired. After the Sheriff agreed to Zepp's request for a two-week
reassignment, use of annual leave, and a ban on negative publicity,
Zepp stated that he would retire following his annual leave. Harford
County thereafter reached a settlement with the inmate's family, and,
in publicly announcing the settlement, the County Executive stated
that Zepp was being forced to retire "due to management problems."
One-and-one-half months later, Zepp formally tendered his resigna-
tion and, on June 30, 1993, retired.

Almost a year after his retirement, Zepp sued Harford County, the
County Executive, and the County Attorney, alleging, inter alia, vio-
lations of his Fourteenth Amendment rights under 42 U.S.C. § 1983.
Specifically, Zepp claimed that the defendants had coerced him to
retire and had defamed him, thereby denying him his property interest
in continued employment as a deputy sheriff and his liberty interest
in his reputation, both without due process of law. The defendants
filed a motion for summary judgment, which the district court
granted.

Because we conclude that (1) Zepp's claims against Harford
County and its employees in their official capacities do not allege any

                    2
violation of county law or policy to establish municipal liability under
42 U.S.C. § 1983 and (2) Zepp's § 1983 claims against the Harford
County Executive and the County Attorney individually are barred by
qualified immunity, we affirm.

I

On March 1, 1992, William Ford, an inmate at the Harford County
Detention Center, was found dead on his cot in the booking room
holding cell. He was lying face down with a pillowcase tied tightly
around his neck. The County ruled the death a suicide, but Ford's
family suspected that his death was the result of"foul play" by deputy
sheriffs at the Detention Center and retained an attorney to pursue a
civil lawsuit against the County, the County Sheriff, and his deputies.
The Ford family's attorney prepared a proposed complaint and pres-
ented it to the County.

After investigating the charges, Harford County Attorney Ernest
Crofoot concluded that there was civil liability exposure and opened
settlement negotiations with the Ford family. During those negotia-
tions, the Ford family indicated that it held Deputy Zepp personally
responsible for covering up Ford's murder and that it wished to see
changes made at the Detention Center. The family also represented
that it would not relinquish its right to sue Zepp personally if he
remained in charge of the Detention Center.

Responding to the Ford family's demand, Harford County Execu-
tive Eileen Rehrmann and County Attorney Crofoot determined that
Zepp would have to resign or retire, and Crofoot so advised Harford
County Sheriff Robert E. Comes on April 13, 1993. Crofoot told
Comes that if Zepp did not retire, the County would not represent
either Zepp or Comes in any suit relating to Ford's death, even though
the Deputy County Attorney had told Zepp a week earlier that the
County would defend him under an agreement with the Maryland
Attorney General's Office. Sheriff Comes related that information to
Zepp and speculated that a legal defense could cost from $40,000 to
$60,000.

Later on April 13, 1993, at a meeting with Comes and Zepp, Cro-
foot reiterated the County's position, and, at the end of that meeting,

                     3
Zepp stated that he would retire if necessary to protect his family and
assets. He indicated that if he were permitted to be reassigned for a
period of two weeks, he would thereafter use accumulated annual
leave and retire, effective June 30, 1993. Zepp also demanded no
adverse publicity. Immediately after the April 13 meeting with Cro-
foot and Comes, Zepp retained Stuart Robinson, an attorney, to repre-
sent him in the pending criminal investigation arising out of the Ford
case and "to look into the County's settlement with the Ford estate."

Three days after Zepp indicated he would retire, County Attorney
Crofoot reached a final settlement agreement with the Ford estate.
The County paid the estate $400,000, and the estate executed a "Re-
lease and Settlement of Claim," relinquishing all claims against Har-
ford County, its officers and employees, as well as the Sheriff and his
deputies, including Zepp, but specifically reserving claims against
three individuals not disclosed in the release. After the agreement had
been executed, County Executive Rehrmann announced the settle-
ment in a televised newscast, stating that "due to management prob-
lems at the Harford County Detention Center, highlighted by the Ford
case, Major E. Dale Zepp [is] being forced to retire."

Following the settlement with the Ford estate, Zepp was reassigned
for two weeks, as agreed. On May 1, 1993, he began using his accu-
mulated annual leave, and on June 1, 1993, he tendered his formal
notice of retirement, effective June 30, 1993.

Before Zepp's retirement, his attorney, Robinson, wrote the County
Attorney to request a copy of the investigation into Ford's death
because he understood that there was a "difference of opinion" about
the facts of the case that "may or may not play a significant role in
this matter, particularly in talking about settlement/suit/continuing
investigation options." Robinson also wrote to a state government
attorney investigating the matter:

          Since my client is a party on whose behalf a settlement has
          been reached, it is only appropriate that he be given a copy
          of that document. Time is of the essence in that my client
          is scheduled for retirement on June 30, 1993, and would like
          this document prior to retirement.

                    4
On June 30, 1993, Zepp retired after serving as a deputy in the
sheriff's office for over 30 years.

In June 1994, Zepp filed this action against Harford County,
County Executive Rehrmann, and County Attorney Crofoot. Zepp's
complaint contained federal constitutional and state law claims based
on his allegations that (1) he had been coerced into retirement and (2)
the County Executive had defamed him by stating that he had been
forced to retire "due to management problems at the Harford County
Detention Center." The defendants filed a motion for summary judg-
ment, contending that Zepp had failed as a matter of law to establish
infringements of his constitutional rights. The individual defendants
also asserted qualified immunity.

The district court granted the defendants' motion for summary
judgment, concluding that Zepp had retired voluntarily and had no
constitutionally protected interest in his reputation. The court also
declined to exercise jurisdiction over Zepp's state law claims, dis-
missing them without prejudice. This appeal, which challenges only
the court's ruling on the § 1983 claims, followed.

II

Zepp does not articulate his constitutional tort claims against Har-
ford County or the individual defendants in their official capacities
separately from his allegations of individual liability directed at the
County Executive and the County Attorney. Thus, while Zepp argues
that the County Executive and the County Attorney were instrumental
in coercing him to retire, he does not identify a violation of any Har-
ford County policy, ordinance, regulation, or decision. Because
municipal liability cannot rest on the doctrine of respondeat superior,
Zepp's § 1983 claims against Harford County and the defendants in
their official capacities must fail. See Monell v. Department of Social
Services, 436 U.S. 658, 691 (1978); Greensboro Professional Fire
Fighters Ass'n, Local 3157 v. City of Greensboro, 64 F.3d 962, 964
(4th Cir. 1995). Zepp's claim that the County Executive and the
County Attorney instigated his coercive retirement, therefore, can
only be made against them in their individual capacities, if at all.*
_________________________________________________________________
*The County also contends that as a matter of law, neither Harford
County nor any of its officials could have constructively discharged Zepp

                    5
III

With respect to Zepp's constitutional tort claims against County
Executive Rehrmann and County Attorney Crofoot individually, we
address, as a threshold matter, their qualified immunity defense. See
Torcasio v. Murray, 57 F.3d 1340, 1352 (4th Cir. 1995), cert. denied,
116 S. Ct. 772 (1996). In doing so, we resolve "the essentially legal
question whether the conduct of which the plaintiff complains vio-
lated clearly established law." Siegert v. Gilley, 500 U.S. 226, 233
(1991) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). To
determine whether a federal right was clearly established at the time
of the defendants' alleged conduct, we focus "not upon the right at its
most general or abstract level, but at the level of its application to the
specific conduct being challenged." Pritchett v. Alford, 973 F.2d 307,
312 (4th Cir. 1992).

A

In this case, the principal constitutional issue that Zepp presents is
whether, in seeking a settlement with the Ford family and pressing
Zepp to resign his position as deputy sheriff, the County Executive
and the County Attorney deprived Zepp of his constitutionally pro-
tected property interest in continued employment. While Zepp con-
tends that the County officials' pressure amounted to an illegal
constructive discharge, he alleges facts that are no more indicative of
_________________________________________________________________
because they were not his employer. The Sheriff of Harford County is a
state officer, see Md. Const. art. IV, § 44; Md. State Gov't Code Ann.
§ 12-101(6); Rucker v. Harford County, 558 A.2d 399, 402 (Md. 1989),
and deputy sheriffs are employed by the sheriff, not by the county, see
id.; Md. Cts. & Jud. Proc. Code Ann. § 2-309(n), (z); Boyer v. State, 594
A.2d 121, 128 (Md. 1991). Furthermore, the dismissal of a deputy is
governed by state law, not Harford County law. See Md. Ann. Code art.
27, §§ 727-734D (Law Enforcement Officers' Bill of Rights). But
because the employment status of a deputy sheriff under Maryland law
does not compel the conclusion that Zepp was a state employee for pur-
poses of his constructive discharge claims under§ 1983, see Dotson v.
Chester, 937 F.2d 920, 926 (4th Cir. 1991), we choose not to rest our
decision in this case on any particular characterization of Zepp's employ-
ment status.

                     6
a constructive discharge than those involved in Stone v. University of
Maryland Medical System. Corp., 855 F.2d 167 (4th Cir. 1988), a
decision that articulated the law of this circuit when Zepp resigned.
See also Shealey v. Winston, 929 F.2d 1009 (4th Cir. 1991) (applying
Stone analysis and concluding that plaintiff had failed to present fac-
tual issue as to voluntariness of his retirement). Thus, Stone forecloses
Zepp's assertion that the County Executive and the County Attorney
violated a well established right when they requested his resignation.

In Stone, a state-employed surgeon agreed to resign several hours
after his superiors informed him that if he did not, the Medical Exam-
ination Committee, which was scheduled to meet later that afternoon,
would suspend his clinical privileges and commence proceedings for
his removal. Id. at 170-71. Before tendering his resignation, Stone
demanded, and received, assurances that his resignation would go on
record as having been voluntary, that the effective date of his resigna-
tion would be delayed, and that he would continue to receive his sal-
ary until his resignation became effective. Id. at 171. Five months
later, Stone brought a § 1983 suit, alleging that he had been construc-
tively discharged in violation of his Fourteenth Amendment due pro-
cess rights. Id.

We recognized in Stone that a resignation may amount to a con-
structive discharge in two general circumstances:"(1) where obtained
by the employer's misrepresentation or deception, and (2) where
forced by the employer's duress or coercion." Id. at 174 (citations
omitted). "Under the `misrepresentation' theory," we explained, "a
resignation may be found involuntary if induced by an employee's
reasonable reliance upon an employer's misrepresentation of a mate-
rial fact concerning the resignation." Id. And a resignation may be
deemed involuntary under the "duress/coercion" theory "if on the
totality of circumstances it appears that the employer's conduct in
requesting resignation effectively deprived the employee of free
choice in the matter." Id. The facts surrounding Stone's retirement,
however, failed to persuade us that the surgeon had been construc-
tively discharged under either the misrepresentation theory or the
duress/coercion theory.

Stone argued that his resignation had been induced by his superi-
ors' misrepresentation that they would discharge him from the medi-

                    7
cal staff if he did not resign immediately. Id. at 175. We recognized
that even if his superiors' threat constituted a material misrepresenta-
tion of fact, Stone's sophistication in administrative matters and the
ease with which he could have ascertained his rights made it "simply
incredible that a person situated as was Stone could reasonably have
accepted the asserted misrepresentation and resigned on that basis."
Id. at 176.

We also rejected Stone's contention that his resignation had been
coerced. Stone, a well-educated and experienced hospital administra-
tor, had been fully informed of the charges against him. Id. at 177. He
also "knew what his rights were, and if he did not, he was given
ample time to find out," to contact an attorney, and to seek the advice
of anyone he wished. Id. Moreover, Stone"drove a hard bargain" in
dictating the terms of his resignation and did not make any effort to
rescind his resignation or request a hearing on the charges against him
during the five months between his decision to resign and the filing
of his lawsuit. Id. at 177-78. "[T]he mere fact that Stone was forced
to choose between the inherently unpleasant alternatives of resigna-
tion and possible termination for cause [did] not itself mean that his
resignation was submitted under duress, absent evidence that his
superiors lacked good cause for the threatened termination." Id. at
177.

In this case, Zepp argues that he relied on the individual defen-
dants' "misrepresentation" that Harford County would not represent
him in any civil case relating to Ford's death if he refused to resign.
We cannot discern how the County's stated refusal to represent Zepp
could be deemed a misrepresentation of material fact. The statement
was one of future intent, not of existing fact. Moreover, the County
had no legal obligation to represent Zepp, and Zepp has not presented
any evidence to suggest that the County Attorney spoke for the Mary-
land Attorney General, who was responsible for representing Zepp.
See Md. State Gov't Code Ann. §§ 12-304(a)(1), 12-101(6).

Moreover, Zepp could not have reasonably relied on the defen-
dants' purported misrepresentations. Like Stone, Zepp was not a
naive employee; he was a high-ranking deputy sheriff with over 30
years experience. And Zepp could easily have ascertained his legal
rights before formally tendering his resignation or before it became

                     8
effective; he had more than two months to do so. Indeed, on the very
day that he stated he would retire, Zepp retained Robinson to repre-
sent him in the pending criminal investigation and to look into the
County's settlement with the Ford estate. Yet, over the following
months, Zepp never wavered from his decision to resign or sought to
invoke the hearing process that was available for involuntary termina-
tions.

We also find untenable Zepp's duress/coercion theory of his con-
structive discharge. As already noted, Zepp was a high-ranking, expe-
rienced deputy sheriff. Also like Stone, Zepp demanded and received
several accommodations before agreeing to retire. He was permitted
to work on a reassigned basis for two weeks and to use his accumu-
lated annual leave, thereby postponing the effective date of his retire-
ment for two-and-one-half months. Finally, Zepp, like Stone, never
indicated any desire to rescind his resignation before it became effec-
tive. On the contrary, one-and-one-half months after he stated he
would resign, he formally submitted his resignation in writing. During
the time between the April 13 meeting and his June 30 retirement,
Zepp had the opportunity to consult with his legal counsel and to
review the settlement that the County had negotiated with the Ford
estate. Instead of challenging Zepp's decision to resign, Zepp's coun-
sel appears to have endorsed it by asking for a copy of the settlement
agreement before Zepp's retirement to assure himself that it protected
Zepp.

Zepp was given a choice, albeit an unpleasant one. He could refuse
to resign, demand that he be given a hearing if he were to be fired,
and insist upon legal representation in any future cases arising out of
Ford's death, despite the County Attorney's position that the County
would not represent him. Or Zepp could resign and receive a release
from liability to the Ford estate. Zepp elected to resign, receiving sig-
nificant concessions from the County concerning the conditions of his
resignation and a complete release from civil liability without any
financial contribution on his part.

The conduct that Zepp attributes to the County Executive and the
County Attorney in pressing for his retirement is not even as aggres-
sive as that conduct found to fall short of violating a federal right in

                     9
Stone. And Zepp has advanced no case that would, at the time of his
retirement, give him a well-established federal right to relief.

In ruling on the defendants' qualified immunity defense, we need
only decide whether the rights that Zepp asserts were "clearly estab-
lished in a particularized and relevant sense" so that the unlawfulness
of the defendants' conduct would have been "apparent" in light of
existing law. Pinder v. Johnson, 54 F.3d 1169, 1173 (4th Cir.) (en
banc), cert. denied, 116 S. Ct. 530 (1995). In this case, Harford
County was facing a serious charge that its chief legal officer consid-
ered sufficiently viable to settle for $400,000. The allegations of mis-
management at the Harford County Detention Center were plausible
in light of what was known about Ford's death, and Zepp was the
deputy sheriff in charge of the Detention Center. If mismanagement
was a contributing cause of Ford's death, the County Executive and
County Attorney had a reasonable interest in settling the Ford fami-
ly's claim with an agreement to seek Zepp's resignation or retirement,
even if only the Sheriff could fire Zepp. Given the totality of circum-
stances surrounding Zepp's resignation and our decision in Stone, we
conclude that it was not "apparent" that the defendants' conduct vio-
lated a clearly established federal right and, therefore, that qualified
immunity shields the Harford County Executive and County Attorney
from Zepp's § 1983 claims for constructive discharge in violation of
his Fourteenth Amendment due process rights.

B

Zepp also contends that he was deprived of a constitutionally pro-
tected liberty interest in his reputation when the County Executive
represented on television that Zepp was being forced to retire because
of management problems at the Harford County Detention Center.
Again, however, Zepp's claim is not founded on any clearly estab-
lished principle of federal law. Both the Supreme Court and this court
have consistently held that public employees' liberty interests are not
implicated by harm to reputation alone. See, e.g., Paul v. Davis, 424
U.S. 693, 706 (1976); Wagner v. Wheeler, 13 F.3d 86, 92-93 (4th Cir.
1993); Stone, 855 F.2d at 172 n.5. "Defamation, by itself, is a tort
actionable under the laws of most States, but not a constitutional
deprivation." Siegert, 500 U.S. at 233. To implicate a constitutionally
protected liberty interest, defamatory statements must at least "imply

                    10
the existence of serious character defects such as dishonesty or immo-
rality," see Robertson v. Rogers, 679 F.2d 1090, 1092 (4th Cir. 1982),
"that might seriously damage [the plaintiff's] standing and associa-
tions in his community" or "foreclose[] his freedom to take advantage
of other employment opportunities." Board of Regents v. Roth, 408
U.S. 564, 573 (1972) (dictum). In Robertson, we held that statements
that the plaintiff had been fired for "incompetence and outside activi-
ties" did not impose on the plaintiff a stigma or disability sufficient
to implicate a constitutionally protected liberty interest. 679 F.2d at
1092.

In this case, the County Executive, in announcing the settlement
agreement in a televised newscast, stated that "due to management
problems at the Harford County Detention Center," Zepp was being
"forced to retire." The most that Zepp can derive from this statement
is that the County Executive accused him of incompetence or unsatis-
factory job performance. Such accusations, however, did not violate
any clearly established federal right.

Accordingly, we affirm the district court's summary judgment in
favor of the defendants on Zepp's § 1983 claims.

AFFIRMED

                    11